         Case 3:19-cv-06396-VC Document 30-1 Filed 06/21/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    RONALD JOSEPH TROSCLAIR, JR.,                    *   CIVIL ACTION NO.: 2:19-cv-10689-
                                                     *   CJB-MDN
                          Plaintiff,                 *
                                                     *
    VERSUS                                           *
                                                     *   JUDGE: CARL BARBIER
    MONSANTO COMPANY; MONSANTO                       *
    COMPANY MANUFACTURING                            *   MAGISTRATE JUDGE: MICHAEL
    FACILITY; XL BERMUDA, LTD.;                      *   NORTH
    CATLIN INSURANCE SERVICES, INC.;                 *
    T.H.E. INSURANCE COMPANY; 3M                     *
    CATTLE, LLC; and RANDY JACOBS,                   *
                                                     *
                          Defendants.                *
                                                     *
    **************************

                     DEFENDANT MONSANTO COMPANY’S
                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
       Defendant Monsanto Company (“Monsanto”), on behalf of the non-existent and

improperly named and joined “Monsanto Company Manufacturing Facility,” respectfully

submits the following memorandum in support of its motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). 1

                                        INTRODUCTION

       It is axiomatic that in order to be subject to suit, a defendant must first exist. Louisiana

Civil Code Article 24 and decisions of the Louisiana Courts of Appeal confirm this sensible

position: plaintiffs cannot sue purported defendants that lack independent legal personality. But

in the present product liability action, plaintiff Ronald Joseph Trosclair, Jr. (“Trosclair”) tries to


1
  Because the “Monsanto Company Manufacturing Facility” has no independent legal
personality nor an agent for service of process, it has never been properly served. Monsanto
Company appears here without waiving any rights under Federal Rule of Civil Procedure
12(b)(5).
            Case 3:19-cv-06396-VC Document 30-1 Filed 06/21/19 Page 2 of 5




do just that. Attempting to sue the Monsanto facility located in Luling, Louisiana, Trosclair’s

Petition for Damages (the “Petition”) purports to name and state a claim against a defendant

known as “Monsanto Company Manufacturing Facility,” but no such entity has ever been

incorporated or otherwise organized in this or any other state. Instead, the facility in Luling is

owned and operated by Monsanto.             Simply put, the “Monsanto Company Manufacturing

Facility” does not exist, and thus lacks the requisite capacity to be sued in Louisiana. The claims

against this non-existent and improperly named defendant should be dismissed.

                                             ARGUMENT

        The Federal Rules of Civil Procedure require plaintiffs to plead “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The claim must

be dismissed if there are insufficient factual allegations to raise a right to relief above the speculative

level, or it is apparent from the face of the complaint that there is an insuperable bar to relief.”

Pellegrin v. C.R. Bard, No. 17-12473, 2018 WL 3046570, at *2 (E.D. La. June 20, 2018) (citations

omitted).

        In these circumstances, “[c]apacity to sue or be sued is determined . . . by the law of

the state where the court is located.” Fed. R. Civ. P. 17(b)(3). In Louisiana, “[a]n entity must

qualify as a juridical person to have the capacity to be sued.” Dejoie v. Medley, 945 So. 2d 968,

972 (La. App. 2d Cir. 2006) (citation omitted). “A juridical person is an entity to which the

law attributes personality, such as a corporation or a partnership.” La. C.C. art. 24. Thus,

when a named defendant is not a legal entity on its own, dismissal is required because such a

defendant lacks the capacity to be sued. See, e.g., Assensoh v. Diamond Nails, 897 So. 2d 806

(La. App. 4th Cir. 2005); Ware v. The Coats Co., Inc., 635 So. 2d 587 (La. App. 3d Cir. 1994);


                                                    2
          Case 3:19-cv-06396-VC Document 30-1 Filed 06/21/19 Page 3 of 5




Govango, Inc. v. Malabar Bay, L.L.C, Civil Action No. 11-1600, 2012 WL 1836178 (E.D. La.

May 21, 2012); D’Aquin v. Starwood, Civil Action No. 16-12798, 2016 WL 6436561, at *3

(E.D. La. Oct. 31, 2016).

       Trosclair’s Petition is devoid of any allegation that would suggest — much less establish

— that the law attributes personality to the “Monsanto Company Manufacturing Facility.”

Unlike every other defendant named in the Petition, Trosclair does not allege the corporate form

or legal personhood of the “Monsanto Company Manufacturing Facility.” Instead, he accurately

alleges that it is “a manufacturing facility” in the state of Louisiana. Petition ¶ 1(B). That is not

enough.

       Trosclair’s position that he can sue the “Monsanto Company Manufacturing Facility” is

not only deficiently alleged, it is wrong as a matter of fact. There is no separate legal entity

called “Monsanto Company Manufacturing Facility,” and the manufacturing plant in Luling,

Louisiana, is owned and operated by Monsanto. That plant is not a corporation or a company; is

not registered to do business in Louisiana; and does not have a registered agent in Louisiana.

Public documents confirm these facts.         A search for “Monsanto” of publicly available

information on the website of the Louisiana Secretary of State shows various registered

Monsanto entities, but nothing for “Monsanto Company Manufacturing Facility” (or any

similarly named entity). Those same records indicate that Monsanto’s address in Louisiana is

the same as the address where Trosclair purportedly served the “Monsanto Company

Manufacturing Facility.”     See Louisiana Secretary of State, Search for Louisiana Business

Filings, ECF No. 19-2.      The Court should take judicial notice of the records of the Louisiana

Secretary of State under Federal Rule of Evidence 201(b) because the truth of the content of

these records is “capable of accurate and ready determination by resort to sources whose



                                                 3
         Case 3:19-cv-06396-VC Document 30-1 Filed 06/21/19 Page 4 of 5




accuracy cannot reasonably be questioned.” Govango, Inc., 2012 WL 1836178, at *2. Courts

regularly take judicial notice of “‘matters of public record,’” and when they do so, conversion of

a motion to dismiss to a motion for summary judgment is unnecessary. Id. (citations omitted).

Here, such matters of public record confirm that the “Monsanto Company Manufacturing

Facility” lacks independent legal personality and therefore cannot be sued.

                                         CONCLUSION

       The defendant improperly joined and named as “Monsanto Company Manufacturing

Facility” has no independent legal personality and therefore lacks capacity to be sued in

Louisiana. Because Plaintiff has failed to state any cause of action against this defendant, it must

be dismissed from this litigation pursuant to Rule 12(b)(6).




                                                 4
        Case 3:19-cv-06396-VC Document 30-1 Filed 06/21/19 Page 5 of 5




DATED: June 21, 2019                  Respectfully submitted,

                                      /s/ Judy Y. Barrasso
                                      Judy Y. Barrasso (LA 2814)
                                      Celeste R. Coco-Ewing (LA 25002)
                                      Shaun P. McFall (LA 37225)
                                      BARRASSO USDIN KUPPERMAN
                                      FREEMAN & SARVER, L.L.C.
                                      909 Poydras Street, 24th Floor
                                      New Orleans, LA 70112
                                      Telephone: 504-589-9700
                                      Facsimile: 504-589-9701
                                      jbarrasso@barrassousdin.com
                                      ccoco-ewing@barrassousdin.com
                                      smcfall@barrassousdin.com

                                      Gregory S. Chernack
                                      (admitted pro hac vice)
                                      HOLLINGSWORTH LLP
                                      1350 I Street, N.W.
                                      Washington, DC 20005
                                      Telephone: 202-898-5800
                                      Facsimile: 202-682-1639
                                      gchernack@hollingsworthllp.com

                                      Attorneys for Defendant
                                      Monsanto Company




{1678264_2}




                                      5
